Title: From Benjamin Franklin to Mary Stevenson, [1760–1762]
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


          Among the surviving letters between Franklin and Mary Stevenson are two from him and two from her bearing incomplete dates or none at all, which cannot be even approximately placed by other evidence, although they seem to belong to the general period from May 1, 1760, when Franklin and Polly agreed to correspond on subjects of moral and natural philosophy, to August 1762, when he sailed back to Philadelphia. In accordance with editorial practice in this edition they are printed together at this point.
         
          
            Dear Polly
            Friday morning. [1760–1762]
          
          You have obliged me very much by so readily fulfilling your Promise, and by adding the very pretty Letter to Mrs. Franklin.
          I have just received one from her, and another from Sally, who both desire to be affectionately remembered to you.
          Your good Mother is about House as usual, but complaining a little. She seems however to be rather better to day than for some days past.
          I was out of Town till yesterday Afternoon, and till then had not your Letter, or should sooner have answered it.
          My Respects to Mrs. Tickel. I am, my Dear Friend, with great Truth, Yours affectionately
          
            B Franklin
          
        